Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11, and 20, none of the prior art of record discloses in combination with the other limitations of the claim generating, by the classification system, an optimal image for each class, based on the reward value of the one or more relevant neurons of the corresponding class; providing, by the classification system, the optimal image to the classification model for generating a classification error vector for each class, wherein the classification error vector is used for identifying one or more pure neurons from the one or more relevant neurons ; and generating, by the classification system, a compressed classification model, comprising the one or more pure neurons for each class from the plurality of classes, for the classification model, wherein the generated compressed classification model is used for performing the classification of real-time input sample.
Cosoi et al. US 8,131,655 discloses a trained classifier that uses feature relevance assignment in neural networks by initializing neuronal weights, initializing pattern relevancies, selecting active neurons, computing recognition scores, testing the classification, and updating neuronal weights (see figure 11). However Cosoi does not disclose the limitations addressed above nor would it be obvious to combine with other references to teach the limitations addressed above. 
Annapureddy et al. US 10,223,635 (cited in the IDS) discloses compressing a neural network by replacing layers in the neural network with compressed layers to produce  a compressed neural network in which the weight values of the network are updated (see figure 11).  However Annapureddy does not disclose the limitations addressed above nor would it be obvious to combine with other references to teach the limitations addressed above. 
Ornstein US 5,444,796 discloses a method for unsupervised neural network classification with back propagation (see figure 3), however again does not teach the limitaitons addressed above. 
Thus claims 1, 11 and 20 are allowable over the prior art of record. Claims 2-10,and 12-19 are allowable at least due to their dependency on the allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669